United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael Perticone, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-197
Issued: April 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2013 appellant, through her attorney, filed a timely appeal from an
August 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an employment-related condition or disability
after August 15, 2012, when OWCP terminated her compensation benefits.
FACTUAL HISTORY
On January 29, 2010 appellant, then a 37-year-old letter carrier, sustained injuries in a
motor vehicle accident while in the performance of duty. On April 15, 2010 OWCP accepted the
claim for cervical, thoracic and lumbar sprains, laceration of the spleen and an abdominal wall
1

5 U.S.C. § 8101 et seq.

contusion. Appellant returned to a light-duty position and then stopped working on
April 22, 2010. She received compensation for wage loss.
In a report dated July 20, 2010, the attending physician, Dr. Robert Cadogan, a Boardcertified family practitioner, diagnosed thoracolumbar sprain with facet injuries and right knee
patellofemoral pain. He advised that appellant remained disabled.
Appellant was referred by OWCP to Dr. Robert Smith, a Board-certified orthopedic
surgeon, for a second opinion examination. In a report dated August 6, 2010, Dr. Smith
reviewed a history of injury and results on examination. With regard to the accepted sprains, he
found that the conditions had resolved. With respect to the abdominal contusion and spleen
laceration, appellant was at maximum medical improvement. Dr. Smith noted that her right knee
condition had not been accepted as employment related and stated that April 2010 testing
showed chondromalacia, not a post-traumatic condition.
OWCP found that a conflict in medical opinion between Dr. Cadogan and Dr. Smith. It
referred appellant to Dr. Edward Cohen, a Board-certified orthopedic surgeon, selected as the
impartial referee physician to resolve the conflict. In a report dated November 16, 2010,
Dr. Cohen provided a history and results on examination. He diagnosed neck and back sprains
“with subjective residuals only,” preexisting degenerative lumbar disc disease, resolved right
knee contusion and preexisting chondromalacia patella of the right knee.
On March 22, 2011 OWCP advised appellant that her claim had also been accepted for a
right knee sprain. By letter dated June 16, 2011, it advised her that it proposed to terminate her
wage-loss and medical benefits, as the report of Dr. Cohen represented the weight of the medical
evidence.
By decision dated July 20, 2011, OWCP terminated appellant’s compensation for wageloss and medical benefits.
On July 28, 2011 appellant requested an oral hearing.
In a decision dated October 5, 2011, an OWCP hearing representative reversed the
July 20, 2011 decision. The hearing representative noted that the claim had been accepted for a
right knee sprain and Dr. Cohen had not reviewed the diagnostic tests dated April 1, 2011. The
case was remanded for a supplemental report from Dr. Cohen.
In a report dated December 8, 2011, Dr. Cohen listed results on examination and
reviewed the medical records. He opined that appellant had reached maximum medical
improvement and he saw no need for ongoing treatment to the back or knee as a result of the
employment injury.
By decision dated January 17, 2012, OWCP terminated appellant’s compensation for
wage-loss and medical benefits.
Appellant requested an oral hearing before an OWCP hearing representative. In a
decision dated April 12, 2012, the hearing representative reversed the January 17, 2012 decision.

2

The hearing representative found that Dr. Cohen did not provide a fully rationalized medical
opinion. OWCP was directed to request a supplemental report.
In a report dated April 19, 2012, Dr. Cohen stated that he had reviewed the medical
evidence of record. He opined that his opinion remained unchanged. Dr. Cohen stated that there
was no disabling condition to the right knee and the recent magnetic resonance imaging scan
showed mild effusion with no evidence of any damage or alteration to an anatomical structure.
OWCP advised appellant by letter dated May 17, 2012 that it proposed to terminate her
compensation. On May 29, 2012 appellant submitted a February 14, 2012 report from
Dr. Michael Dvorkin, a Board-certified orthopedic surgeon, who advised that radiographs
showed patellofemoral arthritis. On April 3, 2012 Dr. Dvorkin stated that she had right knee
surgery on March 14, 2012, noting that foreign bodies were removed from what appeared to be a
traumatic injury to the iliofemoral condyle. In a report dated May 3, 2012, he stated that
appellant had made good progress and would benefit from physical therapy and should remain
out of work.
The medical evidence from Dr. Dvorkin was sent to Dr. Cohen for review. In a report
dated July 3, 2012, Dr. Cohen stated that appellant’s ongoing knee complaints were related to
osteoarthritis of the knee, an ordinary disease of life.
By decision dated August 15, 2012, OWCP terminated compensation for wage-loss and
medical benefits effective that date. It found that Dr. Cohen represented the weight of the
medical evidence.
Appellant requested a hearing before an OWCP hearing representative, which was held
on December 6, 2012. By decision dated February 13, 2013, the hearing representative affirmed
the termination of compensation. The hearing representative found the weight of the evidence
was represented by Dr. Cohen.
On March 15, 2013 appellant requested reconsideration and submitted additional
evidence. In a report dated February 26, 2013, Dr. Dvorkin stated that he treated her for a
work-related injury on January 29, 2010. Appellant had a debridement of the medial femoral
condyle and patellofemoral joint due to her traumatic injury. On February 28, 2013 Dr. Dvorkin
noted that the March 14, 2012 surgery found an osteochondral traumatic injury of the medial
femoral condyle and degenerative arthritis of the patellofemoral joint. He stated, “In regard to
causality, I feel that the January 29, 2010 injury sustained to the knee joint included damage to
the medial femoral condyle, traumatic in origin, consistent with an osteochondral injury as well
as some fragmentation of the medial femoral condyle from the injury resulting in loose bodies.
[Appellant] also clearly had underlying degenerative arthritis of the medial femoral condyle and
the patellofemoral joint.” Dr. Dvorkin reported that she was asymptomatic prior to the work
injury and, although her arthritis was preexisting, he believed the accident caused exacerbation
of the underlying degenerative arthritis as well as damage to the medial femoral condyle and
loose bodies. Appellant also developed a deep venous thrombosis postoperatively and required a
blood thinning medication, which was related to the work injury since the injury required
surgical intervention.

3

By decision dated August 28, 2013, OWCP reviewed the case on its merits and denied
modification of the August 15, 2012 decision.
LEGAL PRECEDENT
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to prevail,
appellant must establish by the weight of the reliable, probative and substantial evidence that she
had an employment-related condition or disability which continued after termination of
compensation benefits.2
5 U.S.C. § 8123(a) provides that when there is a disagreement between the physician
making the examination for the United States and the physician of the employee, a third
physician shall be appointed to make an examination to resolve the conflict.3 When there are
opposing medical reports of virtually equal weight and rationale, the case must be referred to an
impartial specialist, pursuant to 5 U.S.C. § 8123(a), to resolve the conflict in the medical
evidence.4 Although a physician may be selected as a referee physician, if there is no conflict
with respect the specific issue considered, the physician is considered a second opinion physician
and the report is considered for its probative value.5
ANALYSIS
OWCP terminated compensation for wage-loss and medical benefits effective
August 15, 2012. This decision was reviewed by an OWCP hearing representative in a decision
dated February 13, 2013. Appellant did not appeal from the February 13, 2013 decision, which
reviewed the termination of compensation, to the Board within 180 days. For decisions of
OWCP issued on or after November 19, 2008, the Board’s jurisdiction is limited to appeals
which are filed within 180 days from the date of issuance of OWCP’s decision.6
Appellant obtained reports from Dr. Dvorkin dated February 26 and 28, 2013 and
submitted the evidence to OWCP with a request for reconsideration. The burden of proof shifted
to her to establish a continuing employment-related condition or disability after August 15, 2012.
Appellant has submitted medical evidence from Dr. Dvorkin who found an aggravation
of her underlying right knee degenerative arthritis as well as damage to the medial femoral
condyle and loose bodies. Dr. Dvorkin discussed the findings from the March 14, 2012 knee

2

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

3

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

4

William C. Bush, 40 ECAB 1064 (1989). This is called a referee or impartial examination. 20 C.F.R. § 10.321.

5

B.P., Docket No. 13-196 (issued March 26, 2013); R.B., Docket No. 11-1616 (issued March 1, 2012); see also
Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).
6

See 20 C.F.R. § 501.3(e).

4

surgery and addressed how the conditions were causally related to the accepted employment
injury.
Dr. Cohen disagreed with Dr. Dvorkin with respect to a continuing employment-related
right knee condition. He stated that the osteoarthritis was unrelated to the employment injury
and that all residuals of the accepted conditions had ceased. Although Dr. Cohen had been
selected as a referee physician, there was no conflict at the time of selection with respect to an
aggravation of degenerative arthritis or a medial femoral condyle injury. There had been no
probative medical opinions on regarding an aggravation of degenerative arthritis or medial
femoral condyle injury and there was no disagreement under 5 U.S.C. § 8123(a). With respect to
this issue, Dr. Cohen is a second opinion physician.
The Board finds that a conflict exists between Dr. Dvorkin and Dr. Cohen with respect to
the causal relationship between the employment injury and an aggravation of right knee
degenerative arthritis, medial condyle damage and the other findings from the March 14, 2012
surgery. Pursuant to 5 U.S.C. § 8123(a), the case will be remanded for selection of a referee
physician and resolution of the conflict. After such further development as OWCP deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
additional development.

5

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: April 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

